      Case 4:18-cv-04969-HSG Document 112 Filed 09/09/21 Page 1 of 6



 1   MICHAEL J. ZINNA (pro hac vice)
     mzinna@kelleydrye.com
 2   DAVID G. LINDENBAUM (pro hac vice)
     dlindenbaum@kelleydrye.com
 3   WHITNEY M. SMITH (pro hac vice)
     wsmith@kelleydrye.com
 4   KELLEY DRYE & WARREN LLP
     3 World Trade Center
 5   New York, New York 10007
     Telephone    212-808-7800
 6   Facsimile    973-503-5950
 7   ANDREW W. HOMER (State Bar No. 259852)
     ahomer@kelleydyre.com
 8   TAHIR L. BOYKINS (State Bar No. 323441)
     tboykins@kelleydrye.com
 9   KELLEY DRYE & WARREN LLP
     10100 Santa Monica Boulevard, 23rd Floor
10   Los Angeles, CA 90067-4008
     Telephone     (310) 712-6100
11   Facsimile     (310) 712-6199
12   Attorneys for Plaintiff ZOMM, LLC
13   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
14   LUANN L. SIMMONS (S.B. #203526)
     lsimmons@omm.com
15
     Two Embarcadero Center, 28 Floor
16   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
17   Facsimile:    +1 415 984 8701
18   Attorneys for Defendant APPLE INC.
19
                               UNITED STATES DISTRICT COURT
20
                            NORTHERN DISTRICT OF CALIFORNIA
21
                                         OAKLAND DIVISION
22

23
     ZOMM, LLC,                                    Case No. 4:18-cv-04969-HSG
24
                         Plaintiff,                JOINT MOTION AND ORDER FOR
25                                                 ENTRY OF FINAL JUDGMENT
           v.
26
     APPLE INC.,                                   Judge: Haywood S. Gilliam, Jr.
27
                         Defendant.
28
                                                                     JOINT MOTION FOR ENTRY
                                                                          OF FINAL JUDGMENT
                                                                            4:18-CV-04969-HSG
       Case 4:18-cv-04969-HSG Document 112 Filed 09/09/21 Page 2 of 6



 1             WHEREAS, on April 23, 2019, Zomm filed a Complaint asserting a First Cause of Action

 2   for alleged infringement of U.S. Patent N                                   Second Cause of Action

 3   for alleged breach of contract, and a Third Cause of Action for alleged unfair competition (ECF

 4   1);

 5             WHEREAS, on October 3, 2018, Zomm filed an Amended Complaint asserting a First

 6   Cause of Action for alleged infri                                   econd Cause of Action for alleged

 7   breach of contract, and a Third Cause of Action for alleged unfair competition (ECF 37);

 8             WHEREAS, on November 9, 2018, Apple filed two IPR petitions challenging the

 9   patentability of all claims of the sole asserted patent in

10             WHEREAS, on December 3, 2018, Apple filed a Motion to Dismiss and Stay (ECF 45);

11             WHEREAS, on May 10, 2019, the U.S. Patent Tr

12   decisions instituting review of both IPR petitions;

13             WHEREAS, on June 17, 2019, the Court grante                            dismissed without

14                                                         stayed the patent cause of action pending IPR
15   (ECF 81);
16             WHEREAS, on July 17, 2019, Zomm filed a Second Amended Complaint asserting a
17   First Cause of Action for allege                                   nt and a Second Cause of Action
18   for alleged breach of contract (ECF 84);

19             WHEREAS, on September 24, 2019, pursuant to stipulation, the Court dismissed with

20

21   Complaint (ECF 93);

22             WHEREAS, on May 7, 2020, the PTAB issued Final Written Decisions in both IPRs

23                                      tent unpatentable and denying

24   claims;

25             WHEREAS, on July 9, 2020, Zomm filed notices of appeal of

26   Decisions in both IPRs, and on July 16, 2020, the United States Court of Appeals for the Federal

27

28
                                                                                JOINT MOTION FOR ENTRY
                                                       -2-                           OF FINAL JUDGMENT
                                                                                       4:18-CV-04969-HSG
       Case 4:18-cv-04969-HSG Document 112 Filed 09/09/21 Page 3 of 6



 1          WHEREAS, on July 13, 2020, the Court stayed this action until resolution of both appeals

 2   (ECF 101);

 3          WHEREAS, on April 9, 2021, the Federal Circuit issued a summary affirmance pursuant

 4   to Fed. Cir. R. 36, affirming the

 5          WHEREAS, on May 17, 2021, the Federal Circuit issued its Mandate to the PTAB in

 6   accordance with the judgment and awarded costs to Apple;

 7          THEREFORE, consistent with the Federal

 8   request that the Court enter a final judgment pursuant to Rule 58(b) of the Federal Rules of Civil

 9   Procedure in favor of Apple and against Zomm as follows:

10          1. All claims of U.S. Patent No. 8,351,895 are invalid.

11          2.                                            dismissed with prejudice; and

12          3. Each party shall bear its own cost

13

14          A proposed form of judgment accompanies this Motion.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              JOINT MOTION FOR ENTRY
                                                    -3-                            OF FINAL JUDGMENT
                                                                                     4:18-CV-04969-HSG
      Case 4:18-cv-04969-HSG Document 112 Filed 09/09/21 Page 4 of 6



 1   Dated: September 8, 2021
 2
                                               KELLEY DRYE AND WARREN LLP
 3

 4      /s/ Luann L. Simmons                    /s/ Michael J. Zinna
      David R. Eberhart (S.B. #195474)         Michael J. Zinna (admitted pro hac vice)
 5    deberhart@omm.com                        mzinna@kelleydrye.com
      Luann L. Simmons (S.B. #203526)          David G. Lindenbaum (pro hac vice)
 6    lsimmons@omm.com                         dlindenbaum@kelleydrye.com
                                               Whitney M. Smith (pro hac vice)
 7    Two Embarcadero Center, 28th Floor       wsmith@kelleydrye.com
      San Francisco, California 94111-3823     KELLEY DRYE AND WARREN LLP
 8                                             3 World Trade Center
      Telephone: (415) 984-8700                New York, New York 10007
 9    Facsimile: (415) 984-8701                Telephone: (212) 808-7800
                                               Facsimile: (973) 503-5950
10    Attorneys for Defendant
      APPLE INC.                               Andrew W. Homer (State Bar No. 259852)
11                                             ahomer@kelleydyre.com
                                               Tahir L. Boykins (State Bar No. 323441)
12                                             tboykins@kelleydrye.com
                                               KELLEY DRYE & WARREN LLP
13                                             10100 Santa Monica Boulevard, 23rd Floor
                                               Los Angeles, CA 90067-4008
14                                             Telephone: (310) 712-6100
                                               Facsimile: (310) 712-6199
15
                                               Attorneys for Plaintiff
16                                             ZOMM, LLC
17

18

19

20

21

22

23

24

25

26

27

28
                                                                     JOINT MOTION FOR ENTRY
                                             -4-                          OF FINAL JUDGMENT
                                                                            4:18-CV-04969-HSG
       Case 4:18-cv-04969-HSG Document 112 Filed 09/09/21 Page 5 of 6



 1                                     CERTIFICATE OF SERVICE

 2          I certify that all counsel of record is being served on September 8, 2021, with a copy of

 3

 4

 5
              Dated: September 8, 2021
 6

 7
                                                        By:    /s/ Luann L. Simmons
 8                                                                Luann L. Simmons
 9                                                      Attorney for Defendant Apple Inc.
10

11          Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed, on whose

12   behalf the filing is submitted, concurs in the                      s authorized the filing.

13

14
              Dated: September 8, 2021
15

16
                                                        By:    /s/ Luann L. Simmons
17                                                                Luann L. Simmons
18                                                      Attorney for Defendant Apple Inc.
19

20

21

22

23

24

25

26

27

28
                                                                              JOINT MOTION FOR ENTRY
                                                      -5-                          OF FINAL JUDGMENT
                                                                                     4:18-CV-04969-HSG
       Case 4:18-cv-04969-HSG Document 112 Filed 09/09/21 Page 6 of 6



 1                                          FINAL JUDGMENT

 2          Before the Court is the Joint Motion for Entry of Final Judgement filed by Zomm, Inc.

 3                                                     oned case. For the reasons stated in the Joint

 4   Motion and good cause appearing,

 5          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT final judgment be

 6   and is hereby entered in favor of Defendant Apple Inc. and against Plaintiff Zomm, Inc. as

 7   follows:

 8          1. All claims of U.S. Patent No. 8,351,895 are invalid.

 9          2.                                              dismissed with prejudice; and

10          3. Each party shall bear its own cost

11

12

13   IT IS SO ORDERED

14
15
     DATED: 9/9/2021
16                                                  Haywood S. Gilliam, Jr.
17                                                  United States District Court Judge

18

19

20

21

22

23

24

25

26

27

28
                                                                               JOINT MOTION FOR ENTRY
                                                      -6-                           OF FINAL JUDGMENT
                                                                                      4:18-CV-04969-HSG
